PER CURIAM.
Appellant challenges a contempt order that was entered subsequent to an order denying appellant’s motion for disqualification of the trial judge. In a separate proceeding, appellant petitioned this court for a writ of prohibition directing the disqualification of the trial judge, which was granted. Sperber v. Sperber, 608 So.2d 145 (Fla. 4th DCA 1992). Because the contempt order was entered subsequent to the erroneous denial of appellant’s motion for disqualification, the contempt order is void. Neu v. Andrews, 528 So.2d 1278 (Fla. 4th DCA 1988). Accordingly, we reverse the order appealed and remand for further proceedings.
REVERSED.
HERSEY, GUNTHER and POLEN, JJ„ concur.